     Case 2:18-cv-08971-GGG-KWR Document 60-1 Filed 08/16/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

JASON CORTEZ AND CHLOE CORTEZ                                CASE NO.:
     PLAINTIFFS,                                             2:18-CV-08971-GGG-KWR

VERSUS                                                       SECTION: “T”

REGGIE PITRE, TOWN OF GOLDEN                    MAGISTRATE: 4
MEADOW, ABC INSURANCE COS. 1-10
      DEFENDANTS.
******************************************************************************
       MEMORANDUM IN SUPPORT OF MOTION TO WITHDRAW ADMISSIONS
            DEEMED ADMITTED ON BEHALF OF ALL DEFENDANTS

       NOW INTO COURT, through undersigned counsel, comes Defendants, Reggie Pitre and

the Town of Golden Meadow, who respectfully move this Honorable Court to order the withdrawal

of the admission deemed admitted by the Plaintiffs for the following reasons, to wit:

        On September 26, 2018, Plaintiff filed his lawsuit against the Defendants. (Doc. 1) Prior

to service on the Defendants, on January 14, 2019, Plaintiff obtained leave and filed a First

Amended Complaint and Jury Demand (“Complaint”) against the Town of Golden Meadow and

Reggie Pitre in his individual and official capacities. (Doc. 7) On January 29, 2019, J. Scott

Thomas appeared for and filed an answer to the Plaintiff=s Complaint on behalf of the Town of

Golden Meadow (Doc. 8), and on February 13, 2019, Keith M. Detweiler appeared for and filed

an answer to the Plaintiff=s Complaint on behalf of Reggie Pitre in his individual and official

capacities (Doc. 9).

       Plaintiff=s Counsel, William Most, contacted Thomas and Detweiler and voiced his

objections to the Town and Chief Pitre being represented by two separate lawyers. On March 18,

2019, the Parties met in person for a deposition during which time the Parties discussed Plaintiff=s

concerns over the representation issues and that Plaintiff should send a settlement demand.

                                                 1
     Case 2:18-cv-08971-GGG-KWR Document 60-1 Filed 08/16/19 Page 2 of 6



Plaintiff=s Counsel agreed to an additional extension to allow defense counsel time to resolve the

representation issues and said he would send a demand. Defense Counsel were left under the

impression from the oral conversation, written communications and the pending motion to

disqualify counsel that the deadlines by which to answer discovery including the requests for

admissions would continue to be extended until the representation issues were clarified to

Plaintiff=s Counsel=s satisfaction. On March 19, 2019, Plaintiff sent a settlement demand. Defense

Counsel took the demand and the representation issues to the client and proceeded to work from

their end to resolve the representation issue posed by Plaintiff=s Counsel as discussed.

        Instead of waiting until Defense Counsel had a chance to resolve the representation issues,

Plaintiff filed a motion to disqualify Mr. Detweiler as attorney for Chief Pitre the very next day on

March 20, 2019. (Doc. 12) Counsel for the Defendants were then delayed with meeting with their

client to resolve the issue due to Mr. Detweiler being called to deal with severe health issues and

the eventual death of Mr. Detweiler’s father on March 27, 2019.

       On April 23, 2019, Plaintiff=s Counsel sent an email to Defense Counsel advising that the

requests for admissions were going to be deemed admitted due to failure to provide timely

responses. Defense Counsel immediately responded in the attached series of emails and reminded

Mr. Most of his agreement to hold off on the deadlines until the representation issue was resolved.

(Exs. A, B, & C) Mr. Most disagreed and insisted on deeming the admissions admitted despite the

prior agreement among counsel. In a telephone discussion on April 23, 2019 between Keith

Detweiler and William Most, Mr. Most acknowledged that the lapse in responses to the admissions

based upon Defense Counsel’s understanding that Plaintiff had agreed to informally extend the

deadline was due to a mis-communication between the parties. Mr. Most even acknowledged that


                                                 2
     Case 2:18-cv-08971-GGG-KWR Document 60-1 Filed 08/16/19 Page 3 of 6



the Parties should try and prevent such mis-communication going forward. However, despite his

acknowledgment of the mis-communication among the parties, Mr. Most told the Defendants that

he intended to deem the requests for admissions admitted. Mr. Most also suggested that the

Defendants= remedy come through this motion, but would not consent to this motion. (Ex. C)

       The Defendants submit that the admissions if allowed to stand will result in bias to the

Defendants, because the admissions as written by Plaintiffs’ Counsel create admissions of fact that

are not accurate and result in erroneous factual and legal conclusions. For example, in request

number 7, Plaintiffs request as written creates an admission that “On September 30, 2017, Reggie

Pitre caused Charles Findley to arrest Jason Cortez”. (Ex. D) The Defendants submit that this

statement is factually incorrect and will prejudice the Defendants if not withdrawn. The

Defendants submit that the admissions create the same result for Requests numbers 1, 2, 3, 4, 5, 6,

7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 22, 23, 24, and 25. (Id.) Plaintiffs have not filed a

motion to deem the admissions admitted.

       Despite the pending motion to disqualify Mr. Detweiler as counsel of record and Plaintiff=s

continued insistence that Defendants= amend their answer to the Amended Complaint, Mr. Most

maintained his position on the Requests for Admissions. Over the next several weeks, the Parties

continued to brief the Motion to Disqualify Mr. Detweiler and continued to meet and confer

regarding Plaintiffs= request that Defendants amend their answer to the amended complaint.

Defendants also worked to respond to Plaintiffs= first and second sets of interrogatories and

requests for production of documents.

       On May 31, 2019, despite the continued pending motion to disqualify Mr. Detweiler, the

Defendants issued their joint responses to the Plaintiffs= Interrogatories and requests for


                                                  3
     Case 2:18-cv-08971-GGG-KWR Document 60-1 Filed 08/16/19 Page 4 of 6



Production, and Responses to Requests for Admissions. Mr. Most responded by repeating that the

responses to the Requests for Admissions are rejected, because they were deemed admitted

previously. The Defendants engaged in this discovery and prepared and at Plaintiffs’ request filed

two separate amended answers to the Plaintiffs’ First Amended Complaint (Docs. 17 & 26), all

while Plaintiffs= motion to disqualify Mr. Detweiler as Attorney of record for Chief Pitre was

pending before the District Court. All of these efforts by the Defendants were done to try and

cooperate with and appease the continued requests of Plaintiffs’ Counsel.

       On June 12, 2019, the District Court issued its opinion on the Plaintiffs= Motion to

Disqualify Mr. Detweiler wherein the Court denied the Plaintiffs= motion without prejudice as

premature. Plaintiffs have since issued additional sets of interrogatories and requests for

production and insisted on another revision of the Defendant=s Answer to the Plaintiff=s amended

complaint. (Doc. 41). While admittedly, there have been various delays in responding to discovery

at times, the Defendants have responded to Plaintiffs= requests and interrogatories in good faith to

try and accommodate the continual requests from the Plaintiffs. Defendants have also asked

Plaintiffs to agree to a settlement conference to try and avoid what is becoming very costly

litigation. However, Plaintiffs’ Counsel will not agree to set a settlement conference until the

deposition of Chief Pitre is completed. Chief Pitre=s deposition is presently set for August 21, 2019.

       In correspondence from Plaintiff=s counsel on August 14, 2019, Mr. Most issued notice to

the Parties that the deposition of Chief Pitre was going to proceed under the fact that the Requests

for Admissions were deemed admitted, which is affecting the scope of his questioning.

       As a result, the Defendants now respectfully move this Honorable Court pursuant to

Federal Rules of Civil Procedure Rule 36 (b) for an Order withdrawing the requests for admissions


                                                  4
     Case 2:18-cv-08971-GGG-KWR Document 60-1 Filed 08/16/19 Page 5 of 6



deemed admitted, because withdrawal will allow the presentation of the merits of the case;

withdrawal will prevent any prejudice to the Defendants from having to defend against admissions

of fact which are inaccurate; and the reason for the delay in answering was due to the mis-

communications among Counsel caused by representations of Counsel and further complicated by

the pending motion to disqualify counsel of record. The Defendants submit that the Plaintiffs

should not be allowed to take advantage of the delay in responding to the requests for admissions

caused by the mis-communications among Counsel. The Defendants have provided answers to

discovery and various amendments to their Answers in an effort to try and cooperate with the

Plaintiffs.

        Counsel for Plaintiffs, William Most, was contacted via email and objects to this motion.

        As a result, the Defendants respectfully move this Honorable Court to withdraw the

Plaintiffs= requests for admissions deemed admitted.

                                             Respectfully submitted,

                                             /s/ Keith M. Detweiler
                                             Keith M. Detweiler, LA S.B. # 20784
                                             Nielsen & Treas, LLC
                                             3838 N. Causeway Blvd., Suite 2850
                                             Metairie, Louisiana 70002
                                             P: (504)837-2500; F: (504) 832-9165
                                             Email: kdetweiler@nct-law.com
                                             Counsel for Defendant, Reggie Pitre

                                             /s/ J. Scott Thomas_______________
                                             J. Scott Thomas, La. Bar #22635
                                             Louisiana Municipal Authority
                                             700 North 10th Street, Suite 440 (70802)
                                             Post Office Box 4327
                                             Baton Rouge, Louisiana 70821
                                             P: (225) 344-5001; F: (225) 336-5277
                                             Email: sthomas@lma.org
                                             Counsel for Defendant, Town of Golden Meadow

                                                5
    Case 2:18-cv-08971-GGG-KWR Document 60-1 Filed 08/16/19 Page 6 of 6




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 16th day of August, 2019, the foregoing pleading along
with any referenced attachments was served on all counsel of record via electronic mail.

William Most
Amanda Hass
David Lanser
201 St. Charles Avenue, Suite 114, #101
New Orleans, LA 70170
Counsel for Plaintiffs

Jonathan M. Rhodes
The Rhodes Law Firm
1937 Peniston Street
New Orleans, LA 70115
Counsel for Plaintiffs

                                           /s/ Keith M. Detweiler
                                          Keith M. Detweiler




                                             6
